EXHIBIT 24.1 ENERGY FOCUS INC. 2-K Power of Attorney KNOW ALL MEN BY THESE PRESENT:That each person whose name is signed below has made, constituted, and appointed, and by this instrument does make, constitute, and appoint, Joseph G. Kaveski or Mark J. Plush his true and lawful attorney for him and in his name, place, and stead, with power of substitution, to subscribe, as attorney-in-fact, his signature as Director or Officer or both, as the case may be, of Energy Focus, Inc., a Delaware corporation, to its Annual Report on Form 10-K for the year ended December 31, 2012, and to any and all amendments to that Annual Report, hereby giving and granting to each attorney-in-fact full power and authority to do and perform every act and thing necessary to be done in the premises, as fully as he might or could do if personally present, hereby ratifying and confirming all that each attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This Power of Attorney shall not apply to any Annual Report on Form 10-K or amendment thereto filed after December 31, 2013. IN WITNESS WHEREOF, this Power of Attorney has been signed as of March 27, 2013. /s/ Joseph G. Kaveski /s/ Mark J. Plush Joseph G. Kaveski Mark J. Plush Chief Executive Officer and Director Vice President of Finance and Chief Financial Officer Principal Executive Officer Principal Financial and Accounting Officer /s/ James Tu /s/Jennifer Cheng James Tu Jennifer Cheng Chairman of the Board of Directors Director /s/ Simon Cheng /s/ John M. Davenport Simon Cheng John M. Davenport Director Director /s/ J. James Finnerty /s/ R. Louis Schneeberger J. James Finnerty R. Louis Schneeberger Director Director
